Citation Nr: 1804817	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-07 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for migraines, to include as secondary to service-connected disability of traumatic brain injury.

3.  Entitlement to a total disability based on an individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1983 to May 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2015, the Veteran filed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability (TDIU) on the basis that his service-connected traumatic brain injury has prevented him from securing or following any substantially gainful occupation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

Obstructive Sleep Apnea

The Veteran asserts service connection for obstructive sleep apnea.  His wife asserts that she met the Veteran while he was in active service and that she has witnessed his snoring, breathing problems at night, and daytime sleepiness since 1985, while he was in active service.  See November 2011 Statement in Support of Claim.  

In a February 2014 VA examination for obstructive sleep apnea, the VA examiner opined that the Veteran's sleep apnea is less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  The VA examiner's rationale for her opinion was based on the absence of a finding of a sleep study that was positive for obstructive sleep apnea during active service."  Furthermore, by stating that "the issue was not whether the onset of obstructive sleep apnea symptoms was during active service", the VA examiner also failed to account for the competent, credible testimony of the Veteran's spouse about the Veteran's symptoms of sleep apnea during service, to determine whether these symptoms are etiologically related to the Veteran's currently diagnosed obstructive sleep apnea.  Therefore, the Board finds that the VA examiner did not provide an adequate rationale to support her opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (A VA examination is inadequate where the VA examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the service treatment records to provide a negative opinion).  The Board also notes that the examiner stated that it was her understanding that unless a sleep study positive for obstructive sleep apnea was conducted during active duty, VBA policy stipulates that such a claim cannot be granted during direct service connection.  However, the applicable legal criteria provides, in pertinent part, that disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Accordingly, a remand is required to afford the Veteran with a new VA examination and nexus opinion on the etiology of his obstructive sleep apnea.

Migraines

In a May 2014 Notice of Disagreement, the Veteran asserted that he complained of having headaches in a VA examination for traumatic brain injury in 2012, and that he also stated that he was experiencing headache that worsened into current severe migraines.  See July 2014 Notice of Disagreement.

Although there are two VA examination reports for the Veteran's headaches that have been associated with the claims file, only one of these two VA examinations provide a nexus opinion on the Veteran's migraines.  Specifically, in the May 2014 VA examination for headaches, the VA examiner opined that the Veteran's migraine headaches were less likely than not (less than 50 percent probability) incurred in or caused by in-service injury, event or illness.  The basis and rationale for the VA examiner's opinion was that service treatment records were absent for the Veteran's complaints of headaches while on active duty, and that on TBI review, the Veteran denied having headaches as a result of his traumatic brain injury.  However, the Board finds that this opinion is inadequate for purposes of deciding this claim because its rationale is based on an inaccurate factual premise, since, as stated above, the Veteran indicates that he told the VA examiner that he was experiencing headaches that worsened into current severe migraines.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on an inaccurate factual premise has no probative value.); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.") (citing Reonal).  

Further, the record on appeal includes a Disability Benefits Questionnaire (DBQ) completed by a private physician on behalf of the Veteran in November 2014 in which the Veteran reported the onset of migraine headaches seven years earlier that the Veteran appeared to attribute to two football related head injuries.  The Veteran also submitted a TBI DBQ completed by the same private family medicine physician in which the examiner found that the Veteran had residual headaches.  

However, in granting a 70 percent disability rating for the Veteran's TBI residuals, the RO in a January 2015 rating decision indicated that the facet of subjective symptoms was not used in the Veteran's TBI evaluation since the examiner indicated residual migraine headaches attributable to TBI, and noted further that VA regulation does not allow the issue of the same symptoms and signs to support more than one evaluation.  The RO then stated that migraine headaches were on appeal and would be addressed by the Appeals Team.  In this regard, the applicable Diagnostic Code for evaluating residuals of TBI note that for subjective symptoms of TBI, adjudicators are to separately evaluate any residuals with a distinct diagnosis that may be evaluated under another diagnostic code such as migraine headaches or Meniere's Disease even if that diagnosis is based on subjective symptoms rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100 (2017).  Thus, it appears that the RO discounted any medical evidence that purported to establish migraine headaches as a residual of the Veteran's TBI.  Based on the foregoing and the inadequacies of the earlier VA examination, the Board finds that a new examination with a TBI certified examiner is in order to determine whether the Veteran's migraine headaches has their onset in service or are, in fact, a residual of the Veteran's TBI

Finally, the Veteran's TDIU claim is impacted by the outcome of his pending service connection claim for migraines.  The United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In this case, the Veteran has asserted that he is unemployable as a result of his service-connected traumatic brain injury.  Therefore, since the Veteran asserts that his migraines are caused by, or aggravated by his traumatic brain injury, this issue is "inextricably intertwined" with his TDIU claim.  In this regard, the issue of TDIU must be deferred and thus, it is remanded, pending a final adjudication of the secondary service connection claim for migraines.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the nature and etiology of his obstructive sleep apnea.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea had its onset in service or is otherwise related to his active service.

b.  Discuss the Veteran's documented medical history and assertions.  

c.  Consider other competent lay statements, including the lay statements of the Veteran's spouse about the onset of his symptoms during active service.

d.  Provide reasons for the opinion, whether favorable or unfavorable, citing the specific evidence in the record.

A detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for a new VA examination by a TBI certified clinician to determine the nature and etiology of his migraines.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's migraine headaches had their onset during active service or is otherwise related to any injury, accident or incident during active service.

b.  Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's migraine headaches are proximately due to his service-connected traumatic brain injury.

c.  Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's migraine headaches have been aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected traumatic brain injury.

d.  Consider other competent lay statements from the Veteran regarding the onset and continuity of symptomatology.

e.  Provide reasons for the opinion, whether favorable or unfavorable, citing the specific evidence in the record.

A detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After ensuring that the above actions have been undertaken, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




